This Application, Having Been Filed On or After March 16, 2013,is Being Examined under the First Inventor to File Provisions of the AIA .
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting therejection, would be the same under either status.
DETAILED ACTION
Information Disclosure Statement
The materials presented in the information disclosure statement (IDS) dated 11 September 2019 have been considered and are pertinent to the rejections of this Office Action.
Drawings
The drawings are objected to as failing to comply with 37 CFR § 1.84(l).
Regarding the failure to comply with 37 CFR § 1.84(l), every line, number, and letter of the drawings fails to be compliant since all of the lines fail to be black, sufficiently dense and dark, uniformly thick and well-defined, and their weight must heavy enough and of sufficient quality to permit adequate reproduction so that all details in the drawing are reproducible in the printed patent.  See US 20200131637 A1 (Chen'637), the US patent publication of this application, evidencing that all of the lines fail to be black (but instead some of the lines are gray) and the weight all of the lines fails are heavy enough and of sufficient quality to permit adequate 
Seven (7) corrected drawing sheets (including corrected FIGs. 1-7B) in compliance with 37 CFR § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 6 are rejected under AIA  35 USC § 103 as being unpatentable over CN 103628045 A (Wen'045A: issued 23 September 2015 therefrom as CN 103628045 B {Wen'045B}) in view of US 5441204 A (Tappel'204) (as evidenced by US 20160376706 A1 {Miller'706}), and optionally US 20160376706 A1 Miller'706).
Regarding claim 1, Wen'045A discloses a modular injector (detachable nozzle 201 {a.k.a. detachable shower head, detachable sprinkler head, detachable spray head}) for spatial atomic layer deposition (spatial ALD) for precursor deposition on a reaction substrate (substrate 204), comprising:

    PNG
    media_image1.png
    1755
    3012
    media_image1.png
    Greyscale

FIG. 3 of Wen'045A & Wen'045B (Cropped)

a seal assembly (O-shaped rubber ring 103 & one or more recesses within and between inlet 102 & outlet 104);

    PNG
    media_image2.png
    1696
    2022
    media_image2.png
    Greyscale

FIG. 1 of Wen'045A & Wen'045B (Cropped)
the precursor channel assembly (inlet pipe 101, inlet 102, & outlet 104) including
a base (inlet 102),
a precursor channel (outlet 104) and
a gas pipeline (inlet pipe 101);
the precursor channel (outlet 104) disposed on a front surface of the base (sealing surface of inlet 102 contacting outlet 104) and extending from top to bottom, and a top end of the precursor channel (sealing surface of outlet 104 contacting 
the seal assembly (O-shaped rubber ring 103 & one or more recesses within and between inlet 102 & outlet 104) disposed on the front surface of the base (sealing surface of inlet 102 contacting outlet 104) to seal the precursor channel (outlet 104) so as to prevent the leakage of a precursor.
Wen'045A &/or Wen'045B: FIGs. 1-4; Abstract; ¶¶[0001]-[0066]; & claims 1-9.
Regarding claim 1, Wen'045A does not expressly disclose:
the base of the precursor channel assembly being a plate-shaped base,
the precursor channel disposed of the precursor channel assembly being on the front surface of the plate-shaped base, and
the seal assembly of the precursor channel assembly being disposed on the front surface of the plate-shaped base.
Regarding claim 1, Tappel'204 discloses:
a base of a precursor channel assembly (base member 22, shim plate 68, & distribution chamber 72 on the front surface of shim plate 70) of an injector (dispensing nozzle 15) being a plate-shaped base,
a precursor channel (distribution chamber 72 on the front surface of shim plate 70) of the precursor channel assembly (base member 22, shim plate 68, & distribution chamber 72 on the front surface of shim plate 70) disposed on the front surface of the plate-shaped base (distribution chamber 72 on the front surface of shim plate 70), and
a seal assembly (cap member 24 having recessed inner surface 38 of recess 36a contacting front surface of shim plate 70 & non-recessed inner surface 38

    PNG
    media_image3.png
    2225
    2232
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    1662
    1742
    media_image4.png
    Greyscale

                   FIG. 1 of Tappel'204 (Cropped)                                 FIG. 2 of Tappel'204

    PNG
    media_image5.png
    1624
    2436
    media_image5.png
    Greyscale

FIG. 3 of Tappel'204 (Cropped)

    PNG
    media_image6.png
    2707
    4014
    media_image6.png
    Greyscale

FIG. 5A - Top of Tappel'204 (Cropped)
surrounding recess 36a & contacting inner surface 36 of base member 22) of the precursor channel assembly (base member 22, shim plate 68, & distribution chamber 72 on the front surface of shim plate 70)
disposed on the front surface of the plate-shaped base (distribution chamber 72 on the front surface of shim plate 70).
Tappel'204: FIGs. 1-4, 5C, & 5A; & col. 2, l. 26 - col. 9, l. 26.
Regarding claim 1, Miller'706 evidences that:
a precursor channel (recursive gas flow path 330 {a.k.a. fractal gas flow path & bifurcating gas flow path} extending from top to bottom of injector insert 320) of a precursor channel assembly (injector insert 320) a modular injector (one of injector units 122 {e.g., encompassing 1st reactive gas ports 125 & 2nd reactive

    PNG
    media_image7.png
    1887
    4524
    media_image7.png
    Greyscale

FIG. 6 of Miller'706

    PNG
    media_image8.png
    2735
    2964
    media_image8.png
    Greyscale

FIG. 4 of Miller'706

    PNG
    media_image9.png
    1235
    4301
    media_image9.png
    Greyscale

FIG. 7 of Miller'706
gas ports 135} of injector assembly 120) as disclosed by Tappel'204 is known and used for spatial atomic layer deposition for precursor deposition (injector units 122{e.g., encompassing 1st reactive gas ports 125 & 2nd reactive gas
ports 135} of injector assembly 120 being useful with spatial ALD gas distribution assemblies which have a plurality of gas channels) on a reaction substrate (substrates 60).
Miller'706: FIGs. 1-9; ¶¶[0024]-[0038]; & ¶¶[0040]-[0081].
A motivation for substituting the injector as disclosed by Tappel'204 for the modular injector (detachable nozzle 201 {a.k.a. detachable shower head, detachable sprinkler head, detachable spray head}) of Wen'045A is to rapidly achieve uniform gas distribution of precursor gases existing the injector over the area of the gas exits of the injector so as to improve the uniformity of films deposited in the spatial ALD processing of a substrate; and/or maintain uniform gas distribution of precursor gases existing the injector over the area of the gas exits of the injector so as to improve the uniformity of films deposited in the spatial ALD In re Fout, 675 F.2d 297, 301 (CCPA 1982); see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143 (B).  Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to substitute the injector as disclosed by Tappel'204 for the modular injector (detachable nozzle 201 {a.k.a. detachable shower head, detachable sprinkler head, detachable spray head}) of Wen'045A.
In addition and/or in the alternative, motivation for configuring the modular injector (detachable nozzle 201 {a.k.a. detachable shower head, detachable sprinkler head, detachable spray head}) of Wen'045A along the lines as disclosed by Tappel'204 is to rapidly achieve uniform gas distribution of precursor gases existing the injector over the area of the gas exits of the injector so as to improve the uniformity of films deposited in the spatial ALD processing of a substrate; and/or maintain uniform gas distribution of precursor gases existing the injector over the area of the gas exits of the injector so as to improve the uniformity of films deposited in the spatial ALD processing of a substrate.  Such configuration, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).  Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to configure the modular injector (detachable nozzle 201 {a.k.a. detachable shower head, detachable sprinkler head, detachable spray head}) of Wen'045A along the lines as disclosed by Tappel'204.
Regarding claim 2, Tappel'204 discloses:


    PNG
    media_image3.png
    2225
    2232
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    1662
    1742
    media_image4.png
    Greyscale

                   FIG. 1 of Tappel'204 (Cropped)                                 FIG. 2 of Tappel'204
the multiple stages of shunt channels disposed from top to bottom, and the number of the shunt channels increased stage by stage to uniformly shunt a precursor supplied from the gas pipeline into multiple parts;
a precursor diffusion region (at extended tip 40 {a.k.a. extended lip 40) disposed under the shunt channels in the lowest stage to communicate the shunt channels in the lowest stage with each other, so that the precursor fully diffuses before reaching the reaction substrate
(Tappel'204: FIGs. 1-4, 5C, & 5A; & col. 2, l. 26 - col. 9, l. 26.); and 
Miller'706, in addition to evidencing, discloses:

the multiple stages of shunt channels disposed from top to bottom, and the number of the shunt channels increased stage by stage to uniformly shunt a precursor supplied from the gas pipeline into multiple parts; and

    PNG
    media_image9.png
    1235
    4301
    media_image9.png
    Greyscale

FIG. 7 of Miller'706
a precursor diffusion region (1st plenum 328, a region where the gases flowing through each of the fourth legs re-combine into a single region) disposed under the shunt channels in the lowest stage to communicate the shunt channels in the lowest stage with each other, so that the precursor fully diffuses before reaching the reaction substrate
(Miller'706: FIGs. 1-9; ¶¶[0024]-[0038]; & ¶¶[0040]-[0081]).
Regarding claim 3, Tappel'204 discloses:
n shunt channels in a n-th stage,
each of the shunt channels is shunted into two in the next stage, and
the shunt channels in the last stage are communicated with each other through a precursor diffusion region (at extended tip 40 {a.k.a. extended lip 40})
(Tappel'204: FIGs. 1-4, 5C, & 5A; & col. 2, l. 26 - col. 9, l. 26.); and 
Miller'706, in addition to evidencing, discloses:
2n shunt channels in a n-th stage,
each of the shunt channels is shunted into two in the next stage, and
the shunt channels in the last stage are communicated with each other through a precursor diffusion region (1st plenum 328, a region where the gases flowing through each of the fourth legs re-combine into a single region)
(Miller'706: FIGs. 1-9; ¶¶[0024]-[0038]; & ¶¶[0040]-[0081]).
Regarding claim 4, Tappel'204 discloses:
a precursor channel (recursive gas flow path 330 {a.k.a. fractal gas flow path & bifurcating gas flow path} extending from top to bottom of injector insert 320) including:
four stages of shunt channels and
one stage of precursor diffusion region;
first to fourth stage shunt channels are disposed from top to bottom,
gas inlets of the first-stage shunt channels divides the precursor into two parts through symmetrical ramps;
the second-stage shunt channels and the third-stage shunt channels have a minimum height which enables the consistency in direction and velocity of the precursor when flowing out of respective outlets of the third-stage 
the fourth-stage shunt channels each has an inlet and an outlet with cone-shaped cross-sections to generate a change in fluid pressure drop, which is conducive to the diffusion of the precursor;

    PNG
    media_image3.png
    2225
    2232
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    1662
    1742
    media_image4.png
    Greyscale

                   FIG. 1 of Tappel'204 (Cropped)                                 FIG. 2 of Tappel'204
a precursor diffusion region (at extended tip 40 {a.k.a. extended lip 40}) disposed under the fourth-stage shunt channels to communicate respective outlets of the fourth-stage shunt channels with each other, so that the precursor fully diffuses before reaching the reaction substrate
(Tappel'204: FIGs. 1-4, 5C, & 5A; & col. 2, l. 26 - col. 9, l. 26.); and 
Miller'706, in addition to evidencing, discloses:
a precursor channel (recursive gas flow path 330 {a.k.a. fractal gas flow path & bifurcating gas flow path} extending from top to bottom of injector insert 320) 
four stages of shunt channels and
one stage of precursor diffusion region;
first to fourth stage shunt channels are disposed from top to bottom,
gas inlets of the first-stage shunt channels divides the precursor into two parts through symmetrical ramps;
the second-stage shunt channels and the third-stage shunt channels have a minimum height which enables the consistency in direction and velocity of the precursor when flowing out of respective outlets of the third-stage shunt channels;
the fourth-stage shunt channels each has an inlet and an outlet with cone-shaped cross-sections to generate a change in fluid pressure drop, which is conducive to the diffusion of the precursor;

    PNG
    media_image9.png
    1235
    4301
    media_image9.png
    Greyscale

FIG. 7 of Miller'706
a precursor diffusion region (1st plenum 328, a region where the gases flowing through 
(Miller'706: FIGs. 1-9; ¶¶[0024]-[0038]; & ¶¶[0040]-[0081]).
Regarding claim 6, the combination of Wen'045A, Tappel'204 (as evidenced by Miller'706) and, optionally, Miller'706 disclose, suggest, and/or make predictable:
a device (atomic layer deposition {ALD} apparatus of the combination of Wen'045A, Tappel'204 (as evidenced by Miller'706) and, optionally, Miller'706) for spatial 

    PNG
    media_image10.png
    2059
    2842
    media_image10.png
    Greyscale

FIG. 2 of Wen'045A & Wen'045B (Cropped)

Wen'045A &/or Wen'045B: FIGs. 1-4; Abstract; ¶¶[0001]-[0066]; & claims 1-9; Tappel'204: FIGs. 1-4, 5C, & 5A; & col. 2, l. 26 - col. 9, l. 26; & Miller'706: FIGs. 1-9; ¶¶[0024]-[0038]; & ¶¶[0040]-[0081].
Claim 5 is rejected under AIA  35 USC § 103 as being unpatentable over CN 103628045 A (Wen'045A: issued 23 September 2015 therefrom as CN 103628045 B {Wen'045B}) in view of US 5441204 A (Tappel'204) (as evidenced by US 20160376706 A1 {Miller'706}), and optionally US 20160376706 A1 Miller'706), as applied to claims 1-4 & 6, and further in view of US 20040094090 A1 (Stadel'090).
Regarding claim 5, Wen'045A, Tappel'204 (as evidenced by Miller'706), and, optionally, Miller'706,
by way of Wen'045A discloses:
the seal assembly (O-shaped rubber ring 103 & one or more recesses within and between inlet 102 & outlet 104) including:
a seal body (inlet 102),
a seal ring groove (recesses in one or more of inlet 102 & outlet 104), and
a seal ring (O-shaped rubber ring 103 within recesses in one or more of inlet 102 & outlet 104);
the seal body (sealing surface of inlet 102 inlet 102) is mounted on the base 

    PNG
    media_image2.png
    1696
    2022
    media_image2.png
    Greyscale

FIG. 1 of Wen'045A & Wen'045B (Cropped)
the seal ring groove (one or more recesses within and between inlet 102 & outlet 104) disposed on the front surface of the seal body (sealing surface of inlet 102), and
the seal ring (O-shaped rubber ring 103 within recesses in one or more of inlet 102 & outlet 104) mounted in the seal ring groove (one or more recesses within and between inlet 102 & outlet 104) to seal the seal body (inlet 102) and the base (outlet 104) so as to prevent the leakage of the 
(Wen'045A &/or Wen'045B: FIGs. 1-4; Abstract; ¶¶[0001]-[0066]; & claims 1-9); and,
by way of Tappel'204, discloses:
a seal assembly (cap member 24 having recessed inner surface 38 of recess 36a contacting front surface of shim plate 70 & non-recessed inner surface 38 surrounding recess 36a & contacting inner surface 36 of base member 22) including

    PNG
    media_image6.png
    2707
    4014
    media_image6.png
    Greyscale

    PNG
    media_image11.png
    3345
    1586
    media_image11.png
    Greyscale

                      FIG. 5A - Top of Tappel'204 (Cropped)                            FIG. 2 of Tappel'204
a seal plate (cap member 24 having non-recessed inner surface 38 surrounding recess 36a & configured to contact peripheral inner surface 36 of base member 22 extending beyond shim plate 70 as well as recessed inner surface 38 of recess 36a contacting front surface of shim plate 70), and
a seal ring (non-recessed inner surface 38 of cap member 24 surrounding recess 36a & configured to contact peripheral inner surface 36 of base member 22 extending beyond shim plate 70);

(Tappel'204: FIGs. 1-4, 5C, & 5A; & col. 2, l. 26 - col. 9, l. 26).  To that end, the seal ring groove disposed on the front surface of the seal plate, and the seal ring mounted in the seal ring groove to seal the seal plate and the plate-shaped base so as to prevent the leakage of the precursor disclosed, suggested, and/or made predictable by the combination of Wen'045A and Tappel'204 (as evidenced by Miller'706), and optionally Miller'706.
Regarding claim 5, Wen'045A and Tappel'204 (as evidenced by Miller'706), and optionally Miller'706, does not expressly disclose:
the seal assembly including a seal assembly heating region disposed on a back surface of the seal plate corresponding to the precursor channel used for heating the precursor channel; and
the precursor channel assembly including a precursor channel heating region disposed 
Regarding claim 5, Stadel'090 discloses:
a 1st heating region (top temperature controlling channel 35 temperature controlling device 30 in FIGs. 1C & 3) disposed in a plate, situated close to a 1st outer surface, corresponding to a precursor channel (channels 15a, 15b, 15c, 15d, & 15e between inlet 13 & plurality of outlets 14), and used for heating the precursor channel; and

    PNG
    media_image12.png
    949
    3169
    media_image12.png
    Greyscale

FIG. 1C of Stadel'090

    PNG
    media_image13.png
    1044
    3642
    media_image13.png
    Greyscale

FIG. 2 of Stadel'090
a 2nd heating region (bottom temperature controlling channel 35 of temperature controlling device 30 in FIGs. 1C & 3) disposed in the plate, situated close to a 
Stadel'090: FIGs. 1A-3; ¶¶[0031]-[0035]; & ¶¶[0042]-[0060].
A motivation for adding the seal assembly heating region (1st heating region of Stadel'090) as disclosed by Stadel'090 to the seal assembly (cap member 24 having recessed inner surface 38 of recess 36a contacting front surface of shim plate 70 & non-recessed inner surface 38 surrounding recess 36a & contacting inner surface 36 of base member 22 of Tappel'204) of Wen'045A, Tappel'204 (as evidenced by Miller'706), and, optionally, Miller'706 and adding the precursor channel heating region (2nd heating region of Stadel'090) as disclosed by Stadel'090 to the precursor channel assembly (base member 22, shim plate 68, & distribution chamber 72 on the front surface of shim plate 70 of Tappel'204) of Wen'045A, Tappel'204 (as evidenced by Miller'706), and, optionally, Miller'706, is to, by way of maintaining precursor gas temperature uniformity during passage through the precursor channel within injector with the cleverly designed arrangement of the seal assembly heating region (1st heating region of Stadel'090) and precursor channel heating region (2nd heating region of Stadel'090), achieve improved uniform gas distribution of precursor gases existing the injector over the area of the gas exits of the injector so as to improve the uniformity of films deposited in the spatial ALD processing of a substrate.  Such addition the seal assembly heating region (1st heating region of Stadel'090) and the precursor channel heating region (2nd heating region of Stadel'090) as disclosed by Stadel'090, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the seal assembly heating region (1st heating region of Stadel'090) as disclosed by Stadel'090 to the seal assembly (cap member 24 having recessed inner surface 38 of recess 36a contacting front surface of shim plate 70 & non-recessed inner surface 38 surrounding recess 36a & contacting inner surface 36 of base member 22 of Tappel'204) of Wen'045A, Tappel'204 (as evidenced by Miller'706), and, optionally, Miller'706 and to add the precursor channel heating region (2nd heating region of Stadel'090) as disclosed by Stadel'090 to the precursor channel assembly (base member 22, shim plate 68, & distribution chamber 72 on the front surface of shim plate 70 of Tappel'204) of Wen'045A, Tappel'204 (as evidenced by Miller'706), and, optionally, Miller'706.
Claims 7-10 are rejected under AIA  35 USC § 103 as being unpatentable over CN 103628045 A (Wen'045A: issued 23 September 2015 therefrom as CN 103628045 B {Wen'045B}) in view of US 5441204 A (Tappel'204) (as evidenced by US 20160376706 A1 {Miller'706}), and optionally US 20160376706 A1 Miller'706), as applied to claims 1-4 & 6, and further in view of US 20040106072 A1 (Itoh'072) and WO 2014152311 A1 (Griffin'311).
Regarding claim 7, Wen'045A discloses:
a device for spatial atomic layer deposition (device for manufacturing an atomic layer deposited film {ALD film manufacturing device}) for precursor deposition on a reaction substrate (substrate 204), comprising
a case (cavity support frame 204), a cavity penetrating upper and lower surfaces of the case (cavity support frame 204) and disposed in a middle portion of the case 

    PNG
    media_image14.png
    2316
    3269
    media_image14.png
    Greyscale

FIG. 4 of Wen'045A & Wen'045B
a plurality of modular injectors (detachable nozzles 201 {a.k.a. detachable shower heads, detachable sprinkler heads, detachable spray heads}) according to claim 1, the modular injectors (detachable nozzles 201) arranged along an movement direction (facilitated by moving platform 206 configured to provide horizontal reciprocating movement of substrate carrying table & substrate 204 thereon; moving platform 206 also configured to provide vertical movement of substrate carrying table & substrate 204 thereon to adjust the distance between the substrate carrying table & substrate 204 thereon and (detachable nozzles 201) of the reaction substrate (substrate 204), and mounted in the cavity 
Wen'045A &/or Wen'045B: FIGs. 1-4; Abstract; ¶¶[0001]-[0066]; & claims 1-9.

    PNG
    media_image10.png
    2059
    2842
    media_image10.png
    Greyscale

FIG. 2 of Wen'045A & Wen'045B (Cropped)
Regarding claim 7, Wen'045A and Tappel'204 (as evidenced by Miller'706), and optionally Miller'706, does not expressly disclose:
distance measurement sensors, and
the distance measurement sensors are mounted on the case to measure a distance between the case and the reaction substrate.
Regarding claim 7, Itoh'072 discloses:


    PNG
    media_image15.png
    1509
    4070
    media_image15.png
    Greyscale

FIG. 14 of Itoh'072

    PNG
    media_image16.png
    2142
    3539
    media_image16.png
    Greyscale

FIG. 13 of Itoh'072 (Cropped)
the distance measurement sensors (gap measuring mechanisms 142) mounted on a case (gap measuring mechanisms 142) to measure a distance between the case (gap measuring mechanisms 142) and a substrate (gap between the bottom of 
Itoh'072: FIGs. 13 & 14; ¶¶[0032]-[0033]; ¶¶[0109]-[0119]; & ¶[0180].
A motivation for adding the distance measurement sensors (gap measuring mechanisms 142 of Itoh'072) as disclosed by Itoh'072 to the case (cavity support frame 204 of Wen'045A) of Wen'045A, Tappel'204 (as evidenced by Miller'706), and, optionally, Miller'706 is to dynamically adjust, using gap adjusting mechanism (by way of moving platform 206 of Wen'045A configured to provide vertical movement of substrate carrying table & substrate 204 thereon to adjust the distance between the substrate carrying table & substrate 204 thereon and detachable nozzles 201 of Wen'045A) the gap between the bottom of the plurality of modular injectors (detachable nozzles 201 of Wen'045A) and the top of the reaction substrate (substrate 204 of Wen'045A) mounted on the substrate holder (substrate carrying table for substrate 204 of Wen'045A) to a specified value on the basis of the result of measurement by the distance measurement sensors (gap measuring mechanisms 142 of Wen'045A).  Such addition of the distance measurement sensors (gap measuring mechanisms 142 of Itoh'072) as disclosed by Itoh'072, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the distance measurement sensors (gap measuring mechanisms 142 of Itoh'072) as disclosed by Itoh'072 to the case (cavity support frame 204 of Wen'045A) of Wen'045A, Tappel'204 (as evidenced by Miller'706), and, optionally, Miller'706.
Regarding claim 7, Wen'045A and Tappel'204 (as evidenced by Miller'706), and optionally 
an exhaust assembly:
sealingly mounted on an upper portion of the case and
having a gas cavity that opens downwards and is placed over the modular injectors to fill in an inert gas during the deposition reaction so as to provide an inert environment.
Regarding claim 7, Griffin'311 discloses:
an exhaust assembly (chamber lid 150 including top wall 151, sidewall 152, & port 155 connected to gas cabinet 181, port 155 configured to purge &/or pump down lid volume 154, & optionally plurality of injector units 121 of injector assembly 120):

    PNG
    media_image17.png
    2109
    3019
    media_image17.png
    Greyscale

FIG. 1 of Griffin'311 (Cropped)


    PNG
    media_image18.png
    1674
    3442
    media_image18.png
    Greyscale

FIG. 5 of Griffin'311
having a gas cavity (lid volume 154 of chamber lid 150) that opens downwards and is placed over modular injectors (plurality of injector units 121 of injector assembly 120) to fill in an inert gas during the deposition reaction so as to provide an inert environment.
Griffin'311: FIGs. 1-5; & ¶¶[0007]-[0041].
A motivation for adding the exhaust assembly (chamber lid 150 including top wall 151, sidewall 152, & port 155 connected to gas cabinet 181, port 155 configured to purge &/or pump down lid volume 154, & optionally plurality of injector units 121 of injector assembly 120) as disclosed by Griffin'311 to the case (cavity support frame 204 of Wen'045A) of Wen'045A, Tappel'204 (as evidenced by Miller'706), and, optionally, Miller'706 is to decrease the possibility of deflection of the plurality of modular injectors (detachable nozzles 201) mounted in the cavity of the case (cavity support frame 204) while minimizing the effect of thermal Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the exhaust assembly (chamber lid 150 including top wall 151, sidewall 152, & port 155 connected to gas cabinet 181, port 155 configured to purge &/or pump down lid volume 154, & optionally plurality of injector units 121 of injector assembly 120) as disclosed by Griffin'311 to the case (cavity support frame 204 of Wen'045A) of Wen'045A, Tappel'204 (as evidenced by Miller'706), and, optionally, Miller'706.
Regarding claim 8, Wen'045A, Tappel'204 (as evidenced by Miller'706), Itoh'072, Griffin'311, and optionally Miller'706, by way of Wen'045A, discloses:
the case (cavity support frame 204) having two side walls on two sides of the movement direction of the reaction substrate (substrate 204), and the two side walls (two side walls of cavity support frame 202) each provided with a distance adjusting 

    PNG
    media_image10.png
    2059
    2842
    media_image10.png
    Greyscale

FIG. 2 of Wen'045A & Wen'045B (Cropped)
the distance adjusting grooves (boss on outer wall of cavity support frame 202) disposed along the movement direction of the reaction substrate (substrate 204), and penetrate the side walls;
each of the modular injectors (detachable nozzles 201 {a.k.a. detachable shower head, detachable sprinkler head, detachable spray head}) provided an adjustment rod on each side, and the adjustment rods (boss on lower surface of the detachable nozzles 201 engaging boss on outer wall of cavity support frame 202) disposed in the corresponding distance adjustment grooves on both sides.
Wen'045A &/or Wen'045B: FIGs. 1-4; Abstract; ¶¶[0001]-[0066]; & claims 1-9.
Regarding claim 9, Griffin'311 discloses:
an exhaust assembly (chamber lid 150 including top wall 151, sidewall 152, & port 155 connected to gas cabinet 181, port 155 configured to purge &/or pump down lid volume 154, & optionally plurality of injector units 121 of injector assembly 120) including:
a case cover (chamber lid 150 including top wall 151, sidewall 152, & port 155 connected to gas cabinet 181),

    PNG
    media_image17.png
    2109
    3019
    media_image17.png
    Greyscale

FIG. 1 of Griffin'311 (Cropped)
a first inert gas interface (associated with purge port P of FIG. 3 of Griffin'311),
an oxidant precursor interface (associated with one of 1st reactive gas port A & 2nd reactive gas port B of FIG. 3 of Griffin'311),

a negative pressure interface (associated with one of vacuum port Vof FIG. 3 of Griffin'311 and port 155 configured to pump down lid volume 154), and
a second inert gas interface (associated with port 155 {connected to gas cabinet 181} configured to purge &/or pump down lid volume 154 of FIG. 1 of Griffin'311);

    PNG
    media_image19.png
    2593
    3252
    media_image19.png
    Greyscale

FIG. 3 of Griffin'311
a gas cavity (lid volume 154 of chamber lid 150) disposed in the case cover (chamber lid 150 including top wall 151, sidewall 152, & port 155 connected to gas cabinet 181);
the first inert gas interface (associated with purge port P of FIG. 3 of Griffin'311), the oxidant precursor interface (associated with one of 1st reactive gas 
the first inert gas interface (associated with purge port P of FIG. 3 of Griffin'311), the oxidant precursor interface (associated with one of 1st reactive gas port A & 2nd reactive gas port B of FIG. 3 of Griffin'311), and the organo-metallic precursor interface (associated with the other of 1st reactive gas port A & 2nd reactive gas port B of FIG. 3 of Griffin'311) respectively connected to the corresponding modular injectors to supply an inert gas, an oxidant precursor, and an organo-metallic precursor to the respective modular injectors;
the second inert gas interface (associated with port 155 {connected to gas cabinet 181} configured to purge &/or pump down lid volume 154 of FIG. 1 of Griffin'311) configured to introduce an inert gas into the gas cavity to form an inert environment; and
the negative pressure interface (associated with one of vacuum port Vof FIG. 3 of Griffin'311 and port 155 configured to pump down lid volume 154) configured to extract residual gases and excess by-products from the reaction.

Rearranging the first inert gas interface (associated with purge port P of FIG. 3 of Griffin'311), the oxidant precursor interface (associated with one of 1st reactive gas port A & 2nd reactive gas port B of FIG. 3 of Griffin'311), the organo-metallic precursor interface (associated with the other of 1st reactive gas port A & 2nd reactive gas port B of FIG. 3 of Griffin'311), the second inert gas interface (associated with port 155 {connected to gas cabinet 181} configured to purge &/or pump down lid volume 154 of FIG. 1 of Griffin'311), and the negative pressure interface (associated with vacuum port Vof FIG. 3 of Griffin'311) so that all disposed on the case cover and communicated with the gas cavity, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Regarding claim 10, Wen'045A, Tappel'204 (as evidenced by Miller'706), and, optionally, Miller'706, by way of Wen'045A, discloses:

    PNG
    media_image20.png
    1670
    3244
    media_image20.png
    Greyscale

FIG. 4 of Wen'045A & Wen'045B (Cropped)

seven modular injectors, into which the inert gas, the oxidant precursor, the inert gas, the organo-metallic precursor, the inert gas, the oxidant precursor and the inert gas are respectively introduced in the advancing direction of the reaction substrate (substrate 204).
Wen'045A &/or Wen'045B: FIGs. 1-4; Abstract; ¶¶[0001]-[0066]; & claims 1-9.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.  Among such prior art are:
(a)	prior art documents, each of which evidences (by for example disclosing, suggesting, and/or making predictable) that a precursor channel assembly, which includes a plate-shaped base, a precursor channel, and a gas pipeline; and seal assembly, which is disposed on the front surface of the plate-shaped base to seal the precursor channel so as to prevent the leakage, are common knowledge in the art;
(b)	prior art documents, each of which evidences (by for example disclosing, suggesting, and/or making predictable) that channels including 2n shunt channels in a n-th stage, each of the shunt channels shunted into two shunt channels in 
(c)	prior art documents, each of which evidences (by for example disclosing, suggesting, and/or making predictable) that a seal assembly including a seal plate, a seal ring groove, a seal assembly heating region, and a seal ring, are common knowledge in the art; and
(d)	prior art documents, each of which evidences (by for example disclosing, suggesting, and/or making predictable) that distance adjusting grooves, which penetrate the side walls; and modular injectors, which are provided with an adjustment rod on each side, are common knowledge in the art.
See MPEP § 2144.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716